*517The following opinion was filed June 25, 1906:
Dodge, J.
(concurring). I concur in the judgment of this court on the one ground, stated in the opinion, that a construction of sec. 1214, Stats. 1898, to impose the penalty •by it denounced upon an entirely innocent mistake of fact or law in a bona fide effort to comply with secs. 1211 and 1212, Stats. 1898, would be so absurd that we cannot attribute such an intention to any legislature whose acts must be presumed to be dictated by reason. The section in question is so highly penal and so drastic as to be, in effect, a criminal statute. The legislature, if exercising reason at all, could not fail to realize that in the preparation of a report of gross earnings of a great railroad there must arise multiplicity of questions of the utmost doubt and complexity as to what properly constitutes gross earnings. Are earnings on interstate business to be included ? Are receipts of money which must be repaid, such as the gross charge on mileage tickets, of which a portion is to be refunded ? Are payments made between different railroads for switching, transfer, or trackage charges, or for use of each other’s cars, earnings or only a method of keeping account of mutual accommodations, of which only the balance in favor of either road can be considered earned? The case of State ex rel. Abbot v. McFetridge, 64 Wis. 130, 24 N. W. 140, holding that only the balance of mutual account for car service is to be so considered, illustrates the opportunity for honest difference of opinion. Again, there is the probability of all sorts of errors and mistakes, even down to clerical or arithmetical ones, at the hands of the army of men of all grades of intelligence and capacity upon whose acts and statements must be based the accounts of the general offices and the report to the state. These are cogent reasons why the rules for construction and application of penal statutes announced in Schumacher v *518Falter, 113 Wis. 563, 89 N. W. 485, and Johnson v. Huber, 117 Wis. 58, 93 N. W. 826, should control. No fair reason to the contrary is apparent or is suggested in the opinion. It is said that such construction is not permissible to a statute imposing a penalty for failure to pay a tax for some occult and unexplained reason. A glance at the authorities cited must satisfy one that they have no application to such a statute as this, but merely to those augmentations of a tax which become part of and are collected with the tax in the same proceeding. Mr. Cooley (2 Taxation [3d ed.] 901) refers to cases where even such penalties have been denied, where nonpayment of a tax was due to a reasonable doubt of its validity. Litchfield v. Webster Co. 101 U. S. 773; Savannah, F. & W. R. Co. v. Morton, 71 Ga. 24; In re Miller's Estate, 182 Pa. St. 157, 37 Atl. 1000; Comm. v. Phil. & R. C. & I. Co. 145 Pa. St. 283, 23 Atl. 809. Beyond this one point I consider the discussion contained in the opinion immaterial and unnecessary. Much of it forestalls questions which we know to be presented in pending cases and which have not been argued at all fully upon either side.
I especially disagree with the contractual doctrine which I understand to be advanced in the opinion. Its fallacy is apparent from the consideration that the license-fee taxation in lieu of exemption of all other taxes applies as well to natural persons owning public utilities covered by it, and, if a contract, must be beyond the power of modification as to such persons, whatever reserved rights the legislature may have over corporations, domestic or foreign. I look upon the imposition under thése license-fee statutes as “taxation”' in the sense of that word in sec. 1, art. VIII, of our constitution, and think the arguments and deductions to the contrary unwarranted by anything said by this court, fairly and judicially considered, or by anything in the history of the constitutional convention.